       Case 7:17-cv-00137-KMK-AEK Document 130 Filed 03/31/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Soft Drink, Brewery Workers and Delivery
Employees, Industrial Employees,
Warehousemen, Helpers and Miscellaneous
Workers, Greater New York and Vicinity,
Local Union No. 812

                                   Plaintiff,                    ORDER

                    -against-                                    17 Civ. 137 (KMK)(AEK)

Ulrich,

                                    Defendant.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
          On March 25, 2021, Plaintiff informed the Court that Defendant’s deposition, which was

scheduled to take place on March 25-26, 2021, had been cut short on the first day due to a

previously unreported medical appointment. ECF No. 129. According to Plaintiff, Defendant

appeared at his scheduled deposition for about an hour, and agreed to Plaintiff’s request that he

appear for a full day deposition the next day (March 26) and be available the next Monday

(March 29) if necessary. Id. However, that evening, Defendant’s fiancée Andrea Campolo

emailed Plaintiff a letter from Defendant’s physician, Olga Fishman, M.D., asking that the

deposition be postponed for “at least 6 weeks.” 1 Id. Based on the information Plaintiff’s counsel

received, she inferred that Defendant would not be attending his deposition on March 26, 2021,

and requested that the Court order Defendant to pay the court reporter’s fees for the cancelled

deposition, and to appear for his continued deposition on a date certain. Id.




          1
              Ms. Campolo emailed this letter to the Court later that night, along with other medical
records.
      Case 7:17-cv-00137-KMK-AEK Document 130 Filed 03/31/21 Page 2 of 4




       The next morning, March 26, Ms. Campolo submitted by email a letter to the Court and

Plaintiff’s counsel, detailing what she described as Defendant’s rapidly deteriorating medical

situation, including the possible need for inpatient psychiatric care. After reviewing the

submissions from Plaintiff and Ms. Campolo, the Court adjourned (by e-mail) the status

conference that had been previously scheduled for Friday, March 26, 2021.

       On Monday, March 29, Ms. Campolo emailed the Court (and Plaintiff, separately), a

letter stating that an Attorney Advisor for the Social Security Administration (“SSA”) found

Defendant to be disabled on February 23, 2021. While this letter provides more detail about the

nature and severity of Defendant’s medical issues, a decision by the SSA about Defendant’s

ability to work is not determinative of Defendant’s ability to testify at a deposition, and the Court

is not bound by the SSA’s decision in this matter. Indeed, the SSA letter indicates that the period

of Mr. Ulrich’s disability began nearly two years ago, and Mr. Ulrich has been involved in the

litigation of this case in various ways since then.

       Defendant’s deposition is the last piece of discovery to be completed in a case that has

been continuously plagued by delays and disruptions. In addition to case management and

efficiency concerns, there is also the question of the date Defendant is scheduled to surrender

himself to the custody of the Bureau of Prisons (“BOP”), which is set for April 15, 2021. 2 See

U.S. v. Ulrich, 19 Cr. 107, ECF No. 61. While Defendant could potentially appear at his

deposition remotely while incarcerated, that would likely entail significant logistical and

scheduling challenges and cause further delay.




       2
          At the last status conference before this Court on February 8, 2021, Defendant stated
that his actual surrender date would be April 6, 2021.
      Case 7:17-cv-00137-KMK-AEK Document 130 Filed 03/31/21 Page 3 of 4




       From Ms. Campolo’s communications with the Court, as well as discussions with

Defendant at prior status conferences, it is evident that Defendant continues to struggle with

major health issues, making it difficult for him to participate fully in this matter. Given the need

to move this case forward, however, and the potential prejudice to Plaintiff from the ongoing

delay, if the Court is going to consider a lengthy adjournment of Mr. Ulrich’s deposition, the

Court must have further information from one or more medical professionals specifically

addressing Mr. Ulrich’s ability to participate in a deposition given his current health condition.

The March 25, 2021 letter from Dr. Fishman indicates that Mr. Ulrich “is advised to avoid

strenuous cognitive effort at this time,” but provides no further detail; of course, there is no

reason why Dr. Fishman would have any understanding of the practical and logistical challenges

of postponing the deposition for that length of time. It is critical to understand whether it simply

would be preferable from a medical standpoint that Mr. Ulrich’s deposition be postponed,

whether Mr. Ulrich is functionally incapable of participating in a deposition at this time, and/or

whether participating in a deposition before the passage of a six-week period actually would

cause Mr. Ulrich to suffer demonstrable harm or setbacks in his recovery from his latest injury.

       This situation is further complicated by the fact that Mr. Ulrich is proceeding pro se in

this case, and the only person currently speaking on behalf of Mr. Ulrich is Ms. Campolo who, as

previously noted, is not an attorney and cannot represent Mr. Ulrich in this matter. See ECF No.

111. To properly assess this situation, the Court must hear directly from a medical

professional—not from Ms. Campolo purporting to summarize what she has been told by

medical professionals regarding Mr. Ulrich. That said, given the unusual circumstances

presented by Mr. Ulrich’s current condition, the Court will permit Ms. Campolo to transmit to
      Case 7:17-cv-00137-KMK-AEK Document 130 Filed 03/31/21 Page 4 of 4




the Court via e-mail the necessary information from Mr. Ulrich’s medical providers in order to

address the Court’s questions.

       By Monday, April 5, 2021, Defendant is directed to produce a letter from one or more of

his treating physicians, explaining the nature of his medical issues, how they affect his ability to

testify at his deposition, and what Defendant is actually physically capable of doing at this time.

In addition to this letter, Defendant must promptly update the Court if, at any time, there is a

change to Defendant’s date to surrender to BOP.

       The Clerk of the Court is directed to mail a copy of this Order to the pro se Defendant.

       In addition, chambers staff will send a copy of this order via e-mail to Ms. Campolo.

Dated: March 31, 2021
       White Plains, New York

                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge
